Order entered March 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00114-CV

      WALGREENS CO. AND DR. ANN FAN, D. PHARM, Appellants

                                         V.

                    ANNA MARIE HERNANDEZ, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-03727-2020

                                      ORDER

      Appellants appeal from the trial court’s interlocutory order denying their

motion to dismiss for appellee’s allegedly inadequate expert report. See TEX. CIV.

PRAC. & REM. CODE ANN. § 74.351. Appellants’ brief on the merits is currently

due March 22, 2021. Before the Court is appellants’ March 17, 2021 unopposed

motion to abate this appeal to allow time for appellee to designate a new expert,

appellants to decide whether to oppose that expert, and the trial court to rule on any

objection appellants may assert. We GRANT the motion to the extent that we
ORDER appellants to file, within sixty days of the date of this order, (1) their

brief on the merits; (2) a motion to dismiss the appeal; or (3) a status report.


                                               /s/    KEN MOLBERG
                                                      JUSTICE